DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 10,795,509 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. 10,795,509
Explanation
1.  An input device for sensing force applied by input objects,

the input device comprising: an integrated display device configured to provide display and touch sensing capabilities,

the integrated display device comprising: a top surface; a plurality of layers formed as a single display stack;

display electrodes and touch sensing electrodes formed in 

and one or more strain gauges formed in one or both of (i) and (ii), the one or more strain gauges configured to detect force applied to the top surface.


the input device comprising: a display device configured to provide display and touch sensing capabilities,


the display device comprising: a top surface; a plurality of layers formed as a single display stack;


display electrodes and touch sensing electrodes formed in display electrode layers, and (ii) one or more touch sensing electrode layers of the plurality of layers; 

and one or more strain gauges formed in one or both of (i) and (ii), the one or more strain gauges configured to detect force applied to the top surface,





Integrated displays are well known in the art and would be obvious to include in the input device of ‘509.




























In regards to instant claims 2-18, all limitations of these claims are contained in the claims of the patent as follows:

Instant Application
Patent No. 10,795,509
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
17
17
18
18
19
























Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoen (US 2016/0041672 A1).

Instant Claim 1: An input device for sensing force applied by input objects,  (“The force sensing device may be used to detect one or more user force inputs on an input surface and then a processor (or processing element) may correlate the sensed inputs into a force measurement and provide those inputs to the computing device.” (Hoen, paragraph 55)  The computing device of Hoen corresponds to the input device of the claim.)

the input device comprising: an integrated display device configured to provide display and touch sensing capabilities,  (“In other embodiments, touch I/O device 21001 (fig 21) may be embodied as an integrated touch screen where touch sensitive and force sensitive components/devices are integral with display components/devices.” (Hoen, paragraph 88)  The touch I/O device 21001 of Hoen corresponds to the integrated display device of the claim.)

the integrated display device comprising: a top surface;  (“FIG. 11A is a schematic illustration of cover glass embodiment having a movable attachment to a device datum or other fixed position within a touch I/O device;” (Hoen, paragraph 42)  The cover glass of Hoen corresponds to the top surface of the claim.)

a plurality of layers formed as a single display stack;  (The touch I/O device 21001 of Hoen contains various components and layers, and may be referred to as a display stack.)

display electrodes  (The touch I/O device 21001 of Hoen contains display circuitry, including display electrodes.)

and touch sensing electrodes  (“In addition to the force sensing device, the display 1400 (fig 2A) may also include one or more touch sensors, such as a multi-touch capacitive grid, or the like. In these embodiments, the display 1400 may detect both force inputs, as well as position or touch inputs.” (Hoen, paragraph 61)  The multi-touch capacitive grid of Hoen corresponds to the touch sensing electrodes of the claim.)

formed in one or both of: (i) one or more display electrode layers, and (ii) one or more touch sensing electrode layers of the plurality of layers;  (Referring to fig 5 of Hoen, the layer containing the display electrode circuitry corresponds to the display 

and one or more strain gauges formed in one or both of (i) and (ii), the one or more strain gauges configured to detect force applied to the top surface.  (“a plurality of strain probes arranged to output a plurality of strain signals responsive to the force applied to the cover glass; and a force processing module configured to at least calculate an amount of force applied to the cover glass based on the plurality of stain signals” (Hoen, paragraph 5)  Paragraph 71 of Hoen uses the term strain gauge interchangeably with strain probe.
In addition, the strain probes are located on layers of the device.)


Instant Claim 2: The input device of claim 1, wherein the display stack comprises: a first substrate on which the display electrodes are disposed; and a second substrate on which the touch sensing electrodes are disposed.  (Referring to fig 5 of Hoen, the layer containing the display electrode circuitry corresponds to the first substrate of the claim.  The layer containing the multi-touch capacitive grid corresponds to the second substrate of the claim.)


Instant Claim 4: The input device of claim 1, wherein the display electrodes comprise organic light emitting diode (OLED) display electrodes.  (“Embodiments in which touch I/O device is a touch screen, the touch screen may use LCD (liquid crystal display) technology, LPD (light emitting polymer display) technology, OLED (organic LED),” (Hoen, paragraph 105))


Instant Claim 5: The input device of claim 4, wherein the display stack comprises: a substrate on which the OLED display electrodes and the touch sensing electrodes are disposed.  (If nothing else, the bottom layer of touch I/O device 21001 of Hoen corresponds to the substrate of claim 5.)


Instant Claim 6: The input device of claim 4, wherein the display stack comprises: a flexible substrate on which the one or more strain gauges are disposed.  (Since the user may apply force to the touch I/O device 21001 of Hoen, at the very least the top layer of the touch I/O device 21001 deflects to some degree when being forced.  The top layer of the touch I/O device 21001 corresponds to the flexible substrate of the claim.)


Instant Claim 7: The input device of claim 1, further comprising: at least one supporting member contacting a first layer of the plurality of layers at a top surface or a bottom surface of the first layer,  (The housing of the computing device of Hoen contacts the layers (and the top and bottom surfaces of the layers) of the touch I/O device 21001 either directly or indirectly.)

wherein the at least one supporting member is configured to support, using a projection extending toward the middle portion of the display stack, lateral portions of the display stack  (The housing of Hoen supports the entire computing device, including lateral portions of the touch I/O device 21001.
In addition, the housing of Hoen surrounds the touch I/O device 21001, meaning portions of the housing project toward the middle portion of the touch I/O device 21001.)

while permitting deflection of a middle portion of the display stack,  (Since the user may apply force to the touch I/O device 21001 of Hoen, at the very least the top layer of the touch I/O device 21001 deflects to some degree when being forced.)

wherein the one or more strain gauges are arranged in the lateral portions of the display stack between the at least one supporting member and one of a top surface and a bottom surface of the display stack.  (Regardless of the exact positioning of the strain gauge of Hoen, the strain gauge can be said to be arranged between the housing and one of the top surface and the bottom surface of touch I/O device 21001.
In addition, it would be obvious to place the strain gauge in the lateral portions of the touch I/O device 21001.  There are a limited number of locations within the touch I/O device 21001 for the strain gauge to be located.)


Instant Claim 8: The input device of claim 1, wherein the one or more strain gauges are arranged to form at least one strain gauge bridge.  (“In some embodiments, each pedestal is associated with a wheatstone 


Instant Claim 9: The input device of claim 1, wherein the one or more strain gauges comprise two strain gauges,  (“a plurality of strain probes arranged to output a plurality of strain signals responsive to the force applied to the cover glass; and a force processing module configured to at least calculate an amount of force applied to the cover glass based on the plurality of stain signals” (Hoen, paragraph 5)   Therefore, Hoen contains multiple strain probes.)

the input device further comprising: a first routing electrode coupling the two strain gauges with a processing system,  (The force processing module of Hoen corresponds to the processing system of the claim.  There are electrodes involved as well.)

wherein the first routing electrode carries a common excitation signal to the two strain gauges.  (The strain probes of Hoen receive signals.)


Instant Claim 13: The input device of claim 1, wherein the one or more strain gauges are formed in a first touch sensing electrode layer and are overlapping with a display region of the display device.  (If nothing else, the bottom 


Instant Claim 16: The input device of claim 1, wherein a first layer of the plurality of layers comprises: a strain-concentrating feature at an interface with an adjacent member of the display device, wherein at least one of the one or more strain gauges is disposed proximate to the interface.  (“a plurality of strain probes arranged to output a plurality of strain signals responsive to the force applied to the cover glass; and a force processing module configured to at least calculate an amount of force applied to the cover glass based on the plurality of stain signals” (Hoen, paragraph 5)  The strain probe of Hoen is designed to measure the strain of the user’s force.  The strain probe may be said to be located proximate to the interface.)


Instant Claim 17: The input device of claim 1, further comprising: a processing system configured to: perform display updating using the display electrodes;  (The computing device of Hoen contains a processor which performs display updating using (display) electrodes.)

perform touch sensing using the touch sensing electrodes;  (“In some embodiments, the force sensing device may be incorporated into or used in conjunction with a touch sensitive device.” (Hoen, paragraph 58)  The touch sensing device of Hoen uses touch sensing electrodes.)

and perform force sensing using the one or more strain gauges.  (“a plurality of strain probes arranged to output a plurality of strain signals 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10, 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen.

Instant Claim 3: The input device of claim 2, wherein the first substrate comprises a thin-film transistor (TFT) glass.  (“An 


Instant Claim 10: The input device of claim 9, wherein the two strain gauges are arranged to form two strain gauge bridges.  (According to section 2144.04 of the MPEP, in the case of In re Harza, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.")


Instant Claim 14: The input device of claim 1, wherein the one or more strain gauges are formed in a first display electrode layer  (If nothing else, the bottom layer of touch I/O device 21001 of Hoen corresponds to the first display electrode layer of the claim.)

and are non-overlapping with a display region of the integrated display device.  (It would be obvious to place the strain gauge of Hoen in an area non-overlapping with the display region of the touch I/O device 21001.  There are a limited number of locations within the touch I/O device 21001 for the strain gauge to be located.)


Instant Claim 15: The input device of claim 1, wherein the one or more strain gauges are formed in a first display electrode layer,  (This limitation of claim 15 is included within claim 14, and thus, is rejected under the same rationale.)

and wherein the touch sensing electrodes comprise common electrodes of the display electrodes.  (“In other embodiments, touch I/O device 21001 (fig 21) may be embodied as an integrated touch screen where touch sensitive and force sensitive components/devices are integral with display components/devices.” (Hoen, paragraph 88)  Since the touch I/O device 21001 of Hoen is an integrated touch screen, there would obviously be electrodes involved with both touch sensing and display.)


Instant Claim 18: The input device of claim 17, wherein the processing system is further configured to: transition the input device out of a predefined low power mode upon sensing force applied by an input object.  (“Operating system 22022 includes various procedures, sets of instructions, software components and/or drivers for controlling and managing general system tasks (e.g., memory management, storage device control, power management, etc.) and facilitates communication between various hardware and software components.” (Hoen, paragraph 97)  Although Hoen does not specify what power management involves, it is clear that power management involves transitioning the computing out of a low power mode upon sensing an input by the user.)


Instant Claim 19: An input device for sensing force applied by input objects, the input device comprising: an integrated display device comprising a plurality of layers formed as a single display stack,  (This portion of claim 19 is included within claim 1, and thus, is rejected under similar rationale.)

wherein the plurality of layers comprises: a lens layer defining a top surface of the integrated display device;  (“FIG. 11A is a schematic illustration of cover glass embodiment having a movable attachment to a device datum or other fixed position within a touch I/O device;” (Hoen, paragraph 42)  The cover glass of Hoen corresponds to the top surface of the claim.)

a backlight layer;  (“Feedback may be transmitted optically (e.g., light signal or displayed image),” (Hoen, paragraph 106))

and between the lens layer and the backlight layer, one or both of: (i) one or more display electrode layers, and (ii) one or more touch sensing electrode layers;  (“In addition to the force sensing device, the display 1400 (fig 2A) may also include one or more touch sensors, such as a multi-touch capacitive grid, or the like. In these embodiments, the display 1400 may detect both force inputs, as well as position or touch inputs.” (Hoen, paragraph 61)  Referring to fig 5 of Hoen, the layer containing the display electrode 
In addition, although Hoen does not explicitly state the positioning of the electrode layers, it is obvious they be between the backlight and the cover glass.)

and display electrodes, touch sensing electrodes,  (The touch I/O device 21001 of Hoen contains display circuitry, including display electrodes.
The multi-touch capacitive grid of Hoen corresponds to the touch sensing electrodes of the claim.)

and one or more strain gauges formed in one or both of (i) and (ii), wherein the one or more strain gauges are configured to detect force applied to the top surface.  (“a plurality of strain probes arranged to output a plurality of strain signals responsive to the force applied to the cover glass; and a force processing module configured to at least calculate an amount of force applied to the cover glass based on the plurality of stain signals” (Hoen, paragraph 5)  Paragraph 71 of Hoen uses the term strain gauge interchangeably with strain probe.
In addition, the strain probes are located on layers of the device.)


Instant Claim 20:  (Claim 20 is substantially identical to claim 19, and thus, is rejected under similar rationale.  Color filter layers and TFT glass layers are well known in the art and obvious to use, as is their positioning.)



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoen in view of Lee (US 2015/0185476 A1).

Instant Claim 11: The input device of claim 1, wherein each of the one or more strain gauges comprises a respective one or more of the touch sensing electrodes.  (Hoen teaches the strain gauge in accordance with claim 1, but does not explicitly disclose the strain gauge comprising electrodes.  However, in the same field of endeavor, Lee describes a strain gauge used in an input device for capacitive detection: "The at least one strain gauge may include a first electrode in a comb shape on the frame; and a second electrode in the comb shape on the frame, wherein the first and second electrodes are substantially symmetrical with each other, and wherein the at least one strain gauge is to generate the deformation measurement signal based on a change in capacitance between the first and second electrodes cause by deformation of the frame.” (Lee, paragraph 9)  Therefore, the electrodes of Hoen may be part of the strain gauge so that the strain gauge is involved in the capacitive detection as well, as in Lee.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the computing device as taught by Hoen – along with a generic strain gauge; with the input device of Lee – along with the more detailed teaching of a strain gauge.  Such a combination involves incorporating the strain gauge and electrodes of Lee into the computing device of Hoen in order to yield predictable results of having the strain gauge used for both the force sensing and capacitance sensing.


Instant Claim 12: The input device of claim 11, wherein the touch sensing electrodes comprise: a plurality of transmitter electrodes; and a plurality of receiver electrodes, wherein each of the one or more strain gauges comprises one or more transmitter electrodes selected from the plurality of transmitter electrodes.  (The first electrodes and second electrodes of Lee correspond to the transmitter electrodes and receiver electrodes of the claim, respectively.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626